

116 S1887 IS: Paperwork Reduction for Farmers and H–2A Modernization Act
U.S. Senate
2019-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1887IN THE SENATE OF THE UNITED STATESJune 18, 2019Mr. Paul introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo streamline the application process for H–2A employers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Paperwork Reduction for Farmers and H–2A Modernization Act. 2.H–2A program updates (a)In generalSection 101(a)(15)(H) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)) is amended—
 (1)by striking an alien (i)(b) subject to and inserting the following: “an alien—  (i)(b)subject to;
 (2)by striking or (ii)(a) and all that follows through seasonal nature, and inserting the following:  (ii)(a)who has a residence in a foreign country that the alien has no intention of abandoning and is coming temporarily to the United States to perform agricultural labor or services (as defined by the Secretary of Labor, by regulation), of a temporary or seasonal nature, including agricultural labor (as defined in section 3121(g) of the Internal Revenue Act of 1986), agriculture (as defined in section 3(f) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(f))), the pressing of apples for cider on a farm, fish cutting and trimming, including labor or services relating to landscaping and groundskeeping, forestry- and conservation-related services, services relating primarily to the cultivation, installation, and establishment of horticultural commodities (without regard to commodity source or location), labor as a year-round equine worker, labor as a year-round livestock worker (including as a dairy, cattle, or poultry worker), labor in aquaculture, and the processing of wild seafood, and all other labor that falls within Standard Occupational Classification Code 37–3000 (Grounds Maintenance Workers), 45–0000 (Farming, Fishing, and Forestry Occupations), or 45–4000 (Forest, Conservation, and Logging Workers);; and
 (3)by striking (iii) having a residence in a foreign country which he has no intention of abandoning who and inserting the following:  (iii)who has a residence in a foreign country that the alien has no intention of abandoning and.
 (b)Joint application; deficiency remedySection 214(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(1)) is amended— (1)by inserting (A) after (1); and
 (2)by adding at the end the following:  (B)Multiple employers may submit a joint petition under subparagraph (A) to import aliens as nonimmigrants described in section 101(a)(15)(H)(ii)(a). Upon the approval of such petition, each joint employer shall be subject to the provisions under section 218 with respect to each alien listed in such petition. If any individual party to such a joint contract violates any condition for approval with respect to the application or provisions under section 218 with respect to each alien listed in such petition, after notice and opportunity for a hearing, the contract may be modified to remove the party in violation from the contract at no penalty to the remaining parties.
 (C)If a petition to import aliens as nonimmigrants described in section 101(a)(15)(H)(ii)(a) is denied or if the issuance of visas requested through such petition is delayed due to a problem with the petition, the Director of U.S. Citizenship and Immigration Services shall promptly notify the petitioner of the reasons for such denial or delay and provide the petitioner with reasonable time to remedy the problem..
 (c)Labor certification; staggered employment datesSection 218(h) of the Immigration and Nationality Act (8 U.S.C. 1188(h)), as amended by section 3(b), is further amended by adding at the end the following:
				
 (4)An employer that is seeking to rehire aliens as H–2A workers who previously worked for the employer as H–2A workers may submit a simplified petition, to be developed by the Director of U.S. Citizenship and Immigration Services, in consultation with the Secretary of Labor, which shall include a certification that the employer maintains compliance with all applicable requirements with respect to the employment of such aliens. Such petitions shall be approved upon completion of applicable security screenings.
 (5)An employer that is seeking to hire aliens as H–2A workers during different time periods in a given fiscal year may submit a single petition to U.S. Citizenship and Immigration Services that details the time period during which each such alien is expected to be employed.
 (6)Upon receiving notification from an employer that the employer’s H–2A worker has prematurely abandoned employment or has failed to appear for employment and such employer wishes to replace such worker—
 (A)the Secretary of State shall promptly issue a visa under section 101(a)(15)(H)(ii)(a) to an eligible alien designated by the employer to replace that worker; and
 (B)the Secretary of Homeland Security shall promptly admit such alien into the United States upon completion of applicable security screenings..
			3.Electronic filing and appeals system for H–2A petitions
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Labor shall establish a process for filing petitions for nonimmigrant visas under section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) that ensures that—
 (1)petitioners may file such petitions through the Department of Labor’s website; (2)any software developed to process such petitions indicates to the petitioner any technical deficiency in the application before submission; and
 (3)any petitioner may file such petition in a paper format if such petitioner prefers such format. (b)Request for evidenceSection 218(h) of the Immigration and Nationality Act (8 U.S.C. 1188(h)) is amended by adding at the end the following:
				
 (3)If U.S. Citizenship and Immigration Services issues a Request for Evidence to an employer— (A)the employer may request such Request for Evidence to be delivered in an online format; and
 (B)if the employer makes the request described in subparagraph (A)— (i)the Request for Evidence shall be provided to the employer in an online format; and
 (ii)not later than 10 business days after the employer submits the requested evidence online, U.S. Citizenship and Immigration Services shall provide an online response to the employer—
 (I)indicating that the submitted evidence is sufficient; or (II)explaining the reasons that such evidence is not sufficient and providing the employer with an opportunity to address any such deficiency..
 4.Safe harbor from penalties for document fraudSection 274C of the Immigration and Nationality Act (8 U.S.C. 1324c) is amended— (1)by redesignating subsection (c) as subsection (g) and moving such subsection so that it appears immediately following subsection (f); and
 (2)by inserting after subsection (b) the following:  (c)Safe harborAny employer who uses a third-party preparer to file an application for nonimmigrant visas for workers the employer intends to hire shall not be subject to civil or criminal penalties under this section for errors or omissions on such application if the employer reasonably believed that the application was accurate and in compliance with all applicable statutory requirements..